 In the Matter of ALUMINUM COMPANY OF AMERICAandINTERNA-TIONAt UNION, UNITED AUTOMOBILE WORKERS OF AMERICA, ALCOAUNIT No. 808, C. I. O.Case No.B-2443.-DecidedApril 19, 1941Jurisdiction:aluminum products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-'l:usal to accord recognition to any organization until certified by the Board;elections necessary.UnitsAppropriatefor CollectiveBargaining:industrial or several craft units :determining factor desires of employees ; determination of, dependent uponelections.Latham cWatkins,byMr. Paul R. Watkins,of Los Angeles,Calif., for the Company.Gallagher,WirindJohnson,byMr. Grover Johnson,ofLosAngeles, Calif., for the U. A. W.Mr. 'William F. Jebe,of Los Angeles, Calif., for the PatternMakers.Mr.' Robert BlackandMr. E. A. Bird,of Los Angeles, Calif., forthe Molders. -Mr. J. G. Meinersof Euclid, Ohio, for the Die Sinkers.Mr. James G. Russell,of Los Angeles, Calif., for the I. A. M.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEOn January 28, 1941, International Union, United AutomobileWorkers of America, Alcoa Unit No. 808, C. I. 0., herein called theU. A' W.,1 filed with the Regional Director for the Twenty-firstRegion (Los Angeles, California) a petition, and on March 17,1941, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees ofAluminum Company of America, Los Angeles, California, herein'At the hearing the petitions were amended correctly to designate the U. A. W. as set-forth above.31 N. L. R. B., No. 18.90 ALUMINUM COMPANY OF AMERICA91called theCompany, andrequestingan investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On March 24,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3,ofNational LaborRelationsBoardRules andRegulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On March 24, 1941, the Regional Directorissued a notice of hearing, copies of which were duly served uponthe Company, upon the U. A. W., and upon Pattern Makers Asso-ciation of Los Angeles and vicinity, herein called the Pattern Makers,upon International Molders and Foundry Workers Union of NorthAmerica, Local 374, herein called the Molders, andupon Interna-tional DieSinkers Conference, Los Angeles Local220, herein calledthe Die Sinkers, labor organizations claiming to represent employeesdirectly affected by the investigation. -Pursuant to notice, a hearing was held on April 1, 1941, at LosAngeles, California, beforeWilliam R. Walsh, the TrialExaminerduly designated by the Chief Trial Examiner.During the hearing,the I. A. M. moved to intervene in the proceeding and requested thatit be named on any ballot submitted to employees of the Company inconnection with this investigation.The Trial Examiner reservedruling on the motion for the Board.The motion is hereby granted.The Company and the U. A. W. were represented by counsel and thePatternMakers, the Molders, the Die Sinkers, and the I. A. M. bytheir representatives.All parties participated in thehearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the TrialExaminer made rulingson variousmotions andon objections to the admission of evidence."'The Board has reviewed the rulings of theTrial Examiner andfinds that no prejudicial errors -were committed.The rulings are`hereby-affirmed.Upon the entire record in the case, the Board makes thefollowing :FINDINGS or FACT1.THE BUSINESS OF THE COMPANYAluminum Company of America, a Pennsylvania corporation, hasits principal office and place of business at Pittsburgh, Pennsylvania,and is engaged in the mining,, reduction, refining, manufacturing,and fabricating of aluminum.It owns and operates 13 plantsthroughout the United States.The present proceeding involves 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly the plant of the Company at Los Angeles, California, which isings, forgings, and fabricated products., Substantially all the metalused in the manufacturing processes, consisting of aluminum, alumi-num alloys, pig, ingot, rod and bar forms, is shipped from pointsoutside the State of California.A substantial' portion of the fin-ished products are shipped to States other than California.TheCompany employs approximately 1,600 production and maintenanceemployees at its Los Angeles plant.The Company admits that it is subject to the jurisdiction of theBoard.II.THE ORGANIZATIONS INVOLVEDInternationalUnion,United AutomobileWorkers of America,Alcoa Unit-No. 808, is a labor organization affiliated with the Con-gress of Industrial Organizations, admitting to its membership em-ployees at the Los Angeles plant of the Company.International Association of Machinists, Lodge No. 311, is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership employees at the Los Angeles plant of theCompany.International Die Sinkers Conference, -Los Angeles Local 220 isan unaffiliated labor organization, admitting to its membership em-ployees at-the Los Angeles plant of the Company.PatternMakers Association of Los Angeles and Vicinity is alabor organization affiliated with the American Federation of Labor,admitting ,to its membership employees at the Los Angeles plantof the Company.InternationalMolders and Foundry Workers Union of NorthAmerica, Local 374, is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to its membership employeesat the Los Angeles plant of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe U. A. W. commenced organizing the employees of the Com-pany in the latter part of December 1940, and on or about March15, 1941, requested that the Company recognize it as the exclusivebargaining representative of its production and maintenance em-ployees.The Company refused to accord such recognition, statingthat because of the various labor organizationsi having membershipamong its employees it would not recognize any particular groupuntil certified by the Board.theRegional Director showing that the U. A: W., the Pattern ALUMINUM COMPANY OF AMERICA93Makers, the Die Sinkers, and the Molders, represent a' substantialnumber of employees within the respective units each claims to beappropriate.2From a statement made by the Trial Examiner atthe hearing, following his examinatioli of membership applicationcards and records submitted by the I. A. M., it appears that theI.A. M. also represents a substantial number of employees withinthe unit it contends is appropriate.3-We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation. which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe U. A. W. contends that all production and maintenance em-ployees, including inspectors, shipping clerks, and timekeepel's, andexcluding office workers, guards, time-cost employees; temporary con-struction workers, and supervisory employees having authority tohire and discharge or to recommend hiring and discharge, such assuperintendents, foremen, and subforemen, constitute a unit appro-zThe statement showed thatthe U. A W. hadsubmitted to the Regional Director 768membership application cards,of which 83 were signedbetween Januaryand December1940, 345 in January, 186 in February,and 9 in March 1941 ; 145 were undated. All ap-peared to bear genuine signaturesOf the foregoing employees,699 are listed on the Com-pany's pay roll of March 8,1941.At the hearing the U. A.W. submitted additionalmembership cards in support of its claim that it now represents approximately 900 em-ployeesThere are approximately f,400 employees in the unit claimed to be appropriate.The Pattern Makers submitted an authorization petition signed by 40 employees, 36 ofwhom are listed on the Company's pay roll of March 8,1941All signatures appeared tobe genuine.There are approximately 45 employees in the unit claimed to be appropriate.The DieSinkers submitted an authorization petition signed by 101 employees,96 of whomare listed on the Company's pay roll of March 8, 1941.At the hearing the DieSinkersstated that the foregoing petition was erroneously signed by employeesin the forging plantwho had expressed a desire that the Die Sinkers represent them. Since the forging plantemployees are not eligible to its membership,however, the Die Sinkers makes no claim torepresent them.The Die Sinkers thereafter submitted a list of 28 employees in the diesinking department who are membersof thatorganization and who comprise the unit whichit claims to be appropriate.The Molders submitted an authorization petition signed by 17employees,16 of whom are listed on the pay rollof March 8, 1941.All signatures appearedto be genuineAt thehearing the Molders submitted additional membership cards in sup-port of its claim that it now represents approximately 60 employees.There are over 500employees in the unit which the Molders claims to be appropriate'The I. A. M submitted to the Trial Examiner nine membership application cards signedbetween January and March1941,and four names taken from its membership records as ofJune 1940.There are approximately 50 employees in the unitwhich theI.A. M. claimsto be appropriate. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD_priate for the purposes of collective bargaining.The Company andtheMolders likewise contend that an industrial unit is appropriate.However, the Company would include subforemen, and the Moldersdesire to include working subforemen and lead men and to excludepattern makers, die sinkers, and maintenance mechanics and machin-ists.The Pattern Makers claims that all wood, metal, tamistoneplaster and tamistone pattern makers constitute a separate unitappropriate for collective bargaining purposes.The Die Sinkerscontends that the die sinking employees should be considered a sepa-rate bargaining unit.The I. A. M. maintains that all maintenance'mechanics and" machinists, including journeyman machinists, en-gaged in setting and repairing machines, motors, and appurtenances,thereto, operating boring machines, engine lathes, turret lathes,grinders, and welding in connection with machine work, constitutean appropriate unit.The die sinkers are a separate and highly skilled craft whichrequires the serving of an 8 to 10 year apprenticeship.Evidencewas introduced showing that the die sinkers work solely on dropforge dies and that they comprise a- department separate and apartfrom the other, production divisions in the plant,4The patternmakers and the machinists, respectively, also form definite and rec-ognized crafts, and like the die sinkers, constitute separate operat-ing departments.On the other hand, evidence was introduced toshow the integrated character of the Company's operations and theappropriateness of an industrial unit including 'the die sinkers, thepattern makers, and the machinists.Under these circumstances -weare of the opinion that the pattern makers, the die sinkers, and themachinists, respectively, might properly constitute separate bargain-ing units, or they might function as part of a single industrial unit.In this situation' we find that the determining factor should be thedesires of the employees in these groups themselves.5There remains for determination the conflict between the U. A. W.and the Molders with respect to the inclusion of subforemen.Asstatedabove, theMolders would include working subforemen,whereas the U.-A. W. would exclude them.While it appears thatsubforemen use the tools of their trade when training new employees,they do so only to a limited extent.Moreover, they ^ have authority4While the Company has not accorded the Die Sinkers formal recognition as the collec-tive bargaining representative of the employees in the die sinking department, the superin-tendent of the forge plant and the die sinking department has met with the shop committeeof the Die Sinkers on numerous occasions for the purpose of discussing grievances,wages,hours,and other working conditions.It appears that as a result of these discussions theemployees in the die sinking department obtained certain wage increases together withother beneficial changes in the conditions of their employment.5Matter of Globe Machine and StampingCo. andMetal Polishers Union Local No. 3;International Association of Machinists,District No 54; Federal Labor Union18788,andUnited Automobile Workers ofAmerica, 3N. L. R. B 294,and subsequent cases. ALUMINUM COMPANY OF AMERICA95tomake recommendations to their foremen with respect to the dis-charge of employees under their supervision. In view of the fore-going, we shall exclude subforemen from the bargaining unit.6The Molders also would include working lead men.The U. A. W.stated that it desired the inclusion of one unidentified lead man inthe trim department, but did not make its position clear with respectto lead men generally. Since there is no showing that lead menhave authority to recommend hiring or-discharge or perform thesame duties as subforemen, we shall include them within the unit.We shall, therefore, order elections among the employees of theCompany at its Los Angeles plant within the groups described below(a)Allwood, metal, tamistone plaster and tamistone patternmakers, to determine whether they desire to be represented by thePattern Makers or the U. A. W. for the purposes of collective bar-gaining, or by neither.,(b)All die sinkers and apprentices to determine whether theydesire to be represented by the Die Sinkers or the U. A. W. for thepurposes of collective bargaining, or by neither.(c)All maintenance mechanics and machinists, including journey-man machinists, engaged in setting and repairing machines, motors,and appurtenances thereto, operating boring machines, engine lathes,turret lathes, grinders, and welding in connection with machine work,to determine whether they desire to be represented by the I. A. M. orthe U. A. W. for the purposes of collective bargaining, or by neither.(d)All the remaining production and maintenance employees, in-cluding inspectors, shipping clerks, timekeepers, and lead men, butexcluding office workers, guards, time-cost employees, temporary con-struction workers, and supervisory employees having authority to hireand discharge or to recommend hiring and discharge, such as super-intendents, foremen, and subforemen, to determine whether they desireto be represented by the U.-A. W. or the Molders for the purposes ofcollective bargaining, or by neither.As stated above, there will be no final determination of the appro-priate unit or units pending the results of the elections.Such ofthe groups as do not choose the U. A. W. will constitute separate anddistinct appropriate units, and such as do choose the U. A. W. willtogether constitute a single appropriate unit.VI.THE DETERMINATIONOF REPRESENTATIVESThe U. A. W. requested that the pay roll for the period 30 daysprior to the date of the election be used to determine eligibility to,vote.We do not believe that the positon taken by the U. A. W. should6SeeMatte) of Todd-Johnson Dry Docks, Inc.andIndustrial Union of Marine and Ship-building 117wkers of Arnc,ica, Local No 29,18 N L R B 973, and subsequent cases. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause us to depart from our usual practice of using a. current pay-rolldate.Accordingly, we shall direct that the employees of the Com-pany eligible to vote in the elections shall be those within the allegedappropriate units who were employed during the pay-roll period im-mediately preceding the date of the Direction of Elections herein,subject to such 'limitations and additions as are set forth in' theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Aluminum Company of America, LosAngeles, California, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant 'to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III,.Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECID that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Aluminum Company of America, Los Angeles, California, elec-tions by secret ballot shall be conducted as early as possible but notlater than thirty '(30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said-Rules andRegulations, among those employees who fall within the groups indi-cated belo«— who were eniployed'by the Company at its Los Angelesplant during the pay-roll period immediately preceding the date ofthisDirection of Elections, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, and excluding employees who have since quit orbeen discharged for cause :(a)All wood, metal, tamistone plaster and tamistone patternmakers, to determine whether they desire to be represented by PatternMakers Association of Los Angeles and Vicinity or by InternationalUnion, United Automobile Workers of America, Alcoa Unit No. 808,C. I. O., for the purposes of collective bargaining, or by neither; ALUMINUM COMPANY OF AMERICA97(b)All die sinkers and apprentices to determine whether they de-sire to be represented by International Die Sinkers Conference, LosAngeles Local 220, or by International Union, United AutomobileWorkers of America, Alcoa Unit No. 808, C. I. 0., for the purposesof collective bargaining, or by neither ;(c)All maintenance mechanics and machinists, including journey-man machinists, engaged in setting and repairing machines, motors,and appurtenances thereto, operating boring machines, engine lathes,turret lathes, grinders, and welding in connection with machine work,to determine whether they desire to be represented by InternationalAssociation of Machinists, Lodge No. 311, or by International Union,United Automobile Workers of America, Alcoa Unit No. 808, C. I. 0.,for the purposes of collective bargaining, or by neither;(d)All the remaining production and maintenance employees, in-cluding inspectors, shipping clerks, timekeepers, and lead men, andexcluding office workers, guards, time ,cost employees, temporary con-struction workers, and supervisory employees having authority to hireand discharge or to recommend hiring and discharge, such as super-intendents, foremen, and subforemen, to determine whether they desireto be represented by International Union, United Automobile Work-ers of America, Alcoa Unit No. 808, C. I. 0., or by InternationalMolders and Foundry Workers Union of North America, Local 374,for the purposes of collective bargaining, or by neither.MR. EDWIN S. SMITH, concurring in part and dissenting in part:Since there is a substantial history of'collective bargaining betweenthe Die Sinkers and the Company on behalf of the employees in thedie sinking department, I.agree that these employees should be af-forded an opportunity to express themselves on the question ofwhether they will constitute a separate unit or be included within thebroader industrial unit. I see no justification, however, for grantingemployees in the units urged by the Pattern Makers and the I. A. M.the privilege of splitting themselves off from the industrial unit.There is a complete absence of any bargaining history between thePattern Makers or the I. A. M. and the Company on behalf of,theseemployees.Moreover, I think the reasons expressed in my dissentingopinions in theAllis-Chalmers 7and subsequent cases are hereapplicable._Since I would not consider the unit claims of the Molders, I wouldinclude subforemen in the industrial unit at the request of the U. A. W.7Hatter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobileWorkersof Amettca, Local248, 4 N L R. B. 159, 175. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARD[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSApril 28, 1941 'On April 19, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Directionof Elections intheabove-entitledproceeding.Thereafter InternationalUnion,United Automobile Workers of America, Alcoa Unit No. 808, C. I. 0.,advised the Regional Director that it desired to have its name with-drawn from the ballot in the election to be conductedamong thedie sinkers and apprentices.The Board hereby amends its Direc-tion of Elections issued on April 19, 1941, by striking from'Section(b) thereof the words "or by International Union, United Automo-bileWorkers of America, Alcoa Unit No. 808, C. I. 0." and thewords "or by neither," and by inserting after the word "whether"in Section (b) the words "or noL."31 N. L. R.B.,No. 18a.